Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of copending Application No. 16/972,305 in view of U.S. Patent Pub. No. 2018/0352894 to Stefen.  As to the claims the copending application claims a process for preparing a ski shoe or part of a ski shoe comprising a shoe from a thermoplastic polyurethane (TPU) comprising MDI as a isocyanate, polytetrahydrofuran as a polyol, and 1,3-propanediol, 1,4-butanediol, or 1,6-hexanediol as a chain extender.
The difference between the pending claims and the copending claims is the lack of hollow glass microspheres in the copending claims.
However, the use of hollow glass microspheres in thermoplastic polyurethanes in the preparation of ski shoes was known at the time of filing.  This is supported by Stefan (Abstract, 0021-0023).  At the time of filing it would have been obvious to a person of ordinary skill in the art to add the hollow glass microspheres of Stefan to the TPU of copending claims to control flexure properties to achieve good performance (0012).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2021/0230349 to Henze et al. in view of U.S. Patent Pub. No. 2018/0352894 to Stefen.  
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 11-13, Henze discloses a process for preparing a ski shoe or part of a ski shoe comprising a shoe from a thermoplastic polyurethane (TPU) comprising MDI as a isocyanate, polytetrahydrofuran as a polyol with a number average molecular weight of 1300 to 1700 g/mol (0059), and 1,3-propanediol, 1,4-butanediol, or 1,6-hexanediol as a chain extender (Abstract).
Henze fails to disclose hollow glass microspheres in the copending claims.
However, the use of hollow glass microspheres in thermoplastic polyurethanes in the preparation of ski shoes was known at the time of filing.  This is supported by Stefan (Abstract, 0021-0023).  At the time of filing it would have been obvious to a person of ordinary skill in the art to add the hollow glass microspheres of Stefan to the TPU of Henze to control flexure properties to achieve good performance (0012).
As to claim 14, Henze discloses a hard segment content of greater than 40% (0076).
As to claims 15-17, Henze in view of Stefan teach soda-lime borosilicate glass with an average diameter of 15 to 25 microns (0019) is added in amounts that range between 5 and 25% (0018).	As to claims 18-19, Henze discloses an injection molding process for preparing the ski shoe (0048).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0069526 to Henze et al. in view of U.S. Patent Pub. No. 2018/0352894 to Stefen.  
As to claims 11-13, Henze discloses a process for preparing a ski shoe or part of a ski shoe (0007) comprising a shoe from a thermoplastic polyurethane (TPU) comprising MDI as a isocyanate, polytetrahydrofuran as a polyol with a number average molecular weight of 1300 to 1700 g/mol (0059), and 1,3-propanediol, 1,4-butanediol, or 1,6-hexanediol as a chain extender (Abstract, Examples).
Henze fails to disclose hollow glass microspheres in the copending claims.
However, the use of hollow glass microspheres in thermoplastic polyurethanes in the preparation of ski shoes was known at the time of filing.  This is supported by Stefan (Abstract, 0021-0023).  At the time of filing it would have been obvious to a person of ordinary skill in the art to add the hollow glass microspheres of Stefan to the TPU of Henze to control flexure properties to achieve good performance (0012).
As to claim 14, Henze discloses a hard segment content of greater than 40% (Abstract).
As to claims 15-17, Henze in view of Stefan teach soda-lime borosilicate glass with an average diameter of 15 to 25 microns (0019) is added in amounts that range between 5 and 25% (0018).	As to claims 18-19, Henze discloses an injection molding process for preparing the ski shoe (See examples, 0035).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763